Title: To George Washington from Seth Banister, 23 September 1782
From: Banister, Seth
To: Washington, George


                  
                     Sr
                     Springfield Septr 23d 1782
                  
                  I was honor’d with your Excellency’s Letter to me of the 16th Inst. with directions respecting Foreigners—shall pay strict attention to the contents—have none at this Place of Randezvous at present—have had Two only presented for Mustering since the French Fleet arrived which was rejected on suspicion of their being Deserters from them—they declar’d themselves from on board Merchant-Men, and went on as they wished to go to Philadelphia.  I have the Honor to be your Excellencys most obedient Humbe Servt
                  
                     Seth Banister  Capt.
                  
               